Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Status of Claims
In the response of 2/22/2022, Applicant amended claims1, 9 and 15.  Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments, see Remarks, filed 2/2/2022, with respect to the rejection(s) of claim(s) under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 103 in view of Laurent et al. (WO 2016/130945 A1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-3, 6-10, 13, 15-16 and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Omeragic et al (USP 6,594,584 B1)(hereinafter Omeragic) in view of Laurent et al. (WO 2016/130945 A1)(hereinafter Laurent).
Regarding claim 1, Omeragic discloses a method for characterizing a subterranean formation, (Omeragic, Fig. 1 and Col. 4, Lines 24-42; … One output of the process according to the invention is the distance between the wellbore and the boundaries at any position along the wellbore.)
Omeragic, Fig. 1 and Col. 5, Lines 26-46; The well logging instrument 12…is an electromagnetic (EM) conductivity (resistivity) measuring device. The logging instrument 12 makes measurements related to electrical conductivity of the formation layers)
 determining one or more initial approximations for one or more electromagnetic properties associated with a two dimensional imaging plane modeling the subterranean formation as a two dimensional grid; (Omeragic, Col. 4, Lines 24-46; an initial model is developed for use in an inversion process. One example of such an initial model is shown in FIG. 1; Claim 31; said processor adapted to project a trajectory of the wellbore onto an initial model of the earth formation;.) While Omeragic discloses two dimensional modeling, Omeragic does not disclose modeling “as a two dimensional grid.” Laurent, in the same field of endeavor as Omeragic, however, discloses the limitation. Laurent disclose modeling the subterranean formation as a two dimensional grid; (Laurent, ¶0162; The MANGROVE® package may be operated as a hydraulic fracturing simulator and may be, for example, integrated into one or more seismic-to- simulation workflows... As an example, the MANGROVE® package may be implemented to grid and model complex fractures, which may be used for reservoir simulation.)  Consequently, it would have been obvious for a person of ordinary skill Laurent, ¶0162)
determining one or more initial approximations for a relative orientation between the two dimensional imaging plane and an orientation of a trajectory along the portion of the borehole; (Omeragic, Fig. 2 and Col. 6, Lines 28-50; Each point along the trajectory will define a position of a selected point along the instrument 12 with respect to the boundaries above the trajectory and below the trajectory, and will define an angle (ϴ in FIG. 1) subtended between the instrument axis and the attitude of the layer boundaries… )
 and performing a first inversion using (i) the one or more initial approximations of the one or more electromagnetic properties, (ii) the one or more initial approximations for the relative orientation between the two dimensional imaging plane and the orientation of the trajectory, and (iii) the electromagnetic data to estimate an orientation of the two dimensional imaging plane relative to the orientation of the trajectory. (Omeragic, Fig. 2 and Col. 2, Lines 28-42; Inversion processing generally includes making an initial model of the spatial distribution of formation properties, calculating an expected response of the well logging instrument to the model, and comparing the expected response to the measured response of the logging instrument; Col. 3, Line 54-Col. 4, Line 5; An expected logging instrument response is ; Col. 7, Lines 23-42;  The expected instrument responses are then compared with the responses actually measured by the instrument 12 at all points along the segment of the trajectory. Differences between the expected responses and the measured responses are determined, generally in the aggregate for all the points along the trajectory for which the expected instrument response has been calculated…If the differences exceed the selected threshold, the initial model is then adjusted, as shown at 30 in FIG. 2, and the adjusted model is then used to recalculate the expected instrument response along the trajectory segment. Adjusting the model in this embodiment preferably includes adjusting the position of the trajectory with respect to the layer boundaries and/or changing the subtended angle ϴ; Col. 7, Line 60-Col. 8, Lines 25; Calculating the expected response, comparing to the measured response, adjusting the model and recalculating the expected response are repeated until the difference falls below the selected threshold.)
Regarding claim 9, Omeragic discloses a method for characterizing a subterranean formation, (Omeragic, Fig. 1 and Col. 4, Lines 24-42; One output of the process according to the invention is the distance between the wellbore and the boundaries at any position along the wellbore.)
Omeragic, Fig. 1 and Col. 5, Lines 26-46; The well logging instrument 12…is an electromagnetic (EM) conductivity (resistivity) measuring device. The logging instrument 12 makes measurements related to electrical conductivity of the formation layers.)
 determining one or more electromagnetic properties by performing a one dimensional inversion using the electromagnetic data; (Omeragic, Col. 4, Lines 24-42; an initial model is developed for use in an inversion process. Col. 4, Lines 43-55; some or all of the individual layers can also be electrically anisotropic, meaning that the resistivity as measured in one direction along any one layer is different than the resistivity measured in another direction along the layer. Typical anisotropic earth formation layers have a principal resistivity value measured in a direction along the layer's boundaries, generally known as "horizontal resistivity", and another principal resistivity value measured in a direction perpendicular to the layer's boundaries, generally known as "vertical resistivity".)
creating a two dimensional formation model in a reference trajectory plane by mapping the one or more electromagnetic properties onto a two dimensional grid; (Omeragic, Col. 4, Lines 24-46; an initial model is developed for use in an inversion process. One example of such an initial model is ; Claim 31; said processor adapted to project a trajectory of the wellbore onto an initial model of the earth formation)  While Omeragic discloses two dimensional modeling, Omeragic does not disclose modeling “as a two dimensional grid.” Laurent, in the same field of endeavor as Omeragic, however, discloses the limitation. Laurent disclose modeling the subterranean formation as a two dimensional grid; (Laurent, ¶0162; The MANGROVE® package may be operated as a hydraulic fracturing simulator and may be, for example, integrated into one or more seismic-to- simulation workflows... As an example, the MANGROVE® package may be implemented to grid and model complex fractures, which may be used for reservoir simulation.)  Consequently, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement Omeragic with the known technique of providing a modeling grid, as taught by Laurent, in order to allow for the generation and simulation of fractures in the modeling. (Laurent, ¶0162)
performing a first inversion using at least some information associated with the two dimensional formation model to estimate an orientation of a two dimensional imaging plane associated with the two dimensional formation model relative to the reference trajectory plane; and performing a second inversion using at least some information associated with the two dimensional formation model to estimate one or more electromagnetic property values for the two dimensional imaging plane. (Omeragic, Fig. 2 and Col. 2, Lines 28-42; Inversion processing generally includes making an initial model of the spatial distribution of Col. 3, Line 54-Col. 4, Line 5; An expected logging instrument response is calculated based on the initial model; Col. 7, Lines 23-42;  The expected instrument responses are then compared with the responses actually measured by the instrument 12 at all points along the segment of the trajectory. Differences between the expected responses and the measured responses are determined, generally in the aggregate for all the points along the trajectory for which the expected instrument response has been calculated…If the differences exceed the selected threshold, the initial model is then adjusted, as shown at 30 in FIG. 2, and the adjusted model is then used to recalculate the expected instrument response  along the trajectory segment. Adjusting the model in this embodiment preferably includes adjusting the position of the trajectory with respect to the layer boundaries and/or changing the subtended angle ϴ; Col. 7, Line 60-Col. 8, Lines 25; Calculating the expected response, comparing to the measured response, adjusting the model and recalculating the expected response are repeated until the difference falls below the selected threshold.)
Regarding claim 15, Omeragic discloses a system for characterizing a subterranean formation, (Omeragic, Fig. 1 and Col. 4, Lines 24-42; One output of )
the system comprising: an electromagnetic logging tool configured to perform electromagnetic logging measurements along a portion of a borehole traversing the subterranean formation to obtain electromagnetic data; (Omeragic, Fig. 1 and Col. 5, Lines 26-46; The well logging instrument 12…is an electromagnetic (EM) conductivity (resistivity) measuring device. The logging instrument 12 makes measurements related to electrical conductivity of the formation layers)
and a processing system (Omeragic, Claim 31…a processor adapted to process signals received at the at least one receiver antenna;)
configured to: (i) determine one or more initial approximations for one or more electromagnetic properties associated with a two dimensional imaging plane modeling the subterranean formation as a two dimensional grid; (Omeragic, Col. 2, Lines 28-42; Inversion processing generally includes making an initial model of the spatial distribution of formation properties, calculating an expected response of the well logging instrument to the model, and comparing the expected response to the measured response of the logging instrument; Col. 3, Line 54-Col. 4, Line 5; An expected logging instrument response is calculated based on the initial model; Col. 4, Lines 24-46; an initial model is developed for use in an inversion process. One example of such an initial ; Claim 31; said processor adapted to determine differences between the expected responses and responses measured by the instrument simultaneously at a plurality of instrument positions along the segment; and said processor adapted to adjust the model, recalculating the expected responses and determining the simultaneous differences until the simultaneous differences fall below a selected threshold.) While Omeragic discloses two dimensional modeling, Omeragic does not disclose modeling “as a two dimensional grid.” Laurent, in the same field of endeavor as Omeragic, however, discloses the limitation. Laurent disclose modeling the subterranean formation as a two dimensional grid; (Laurent, ¶0162; The MANGROVE® package may be operated as a hydraulic fracturing simulator and may be, for example, integrated into one or more seismic-to- simulation workflows As an example, the MANGROVE® package may be implemented to grid and model complex fractures, which may be used for reservoir simulation.)  Consequently, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement Omeragic with the known technique of providing a modeling grid, as taught by Laurent, in order to allow for the generation and simulation of fractures in the modeling. (Laurent, ¶0162)
 (ii) determine one or more initial approximations for a relative orientation between the two dimensional imaging plane and an orientation of a trajectory along the portion of the borehole; (Omeragic, Fig. 2 and Col. 6, Lines 28-50; Each point )
 and (iii) perform a first inversion using (a) the one or more initial approximations of the one or more electromagnetic properties, (b) the one or more initial approximations for the relative orientation between the two dimensional imaging plane and the orientation of the trajectory, and (c) the electromagnetic data to estimate an orientation of the two dimensional imaging plane relative to the orientation of the trajectory. (Omeragic, Fig. 2 and Col. 2, Lines 28-42; Inversion processing generally includes making an initial model of the spatial distribution of formation properties, calculating an expected response of the well logging instrument to the model, and comparing the expected response to the measured response of the logging instrument; Col. 3, Line 54-Col. 4, Line 5; An expected logging instrument response is calculated based on the initial model; Col. 7, Lines 23-42;  The expected instrument responses are then compared with the responses actually measured by the instrument 12 at all points along the segment of the trajectory. Differences between the expected responses and the measured responses are determined, generally in the aggregate for all the points along the trajectory for which the expected instrument response has been ; Col. 7, Line 60-Col. 8, Lines 25; Calculating the expected response, comparing to the measured response, adjusting the model and recalculating the expected response are repeated until the difference falls below the selected threshold.)
Regarding claim 2, Omeragic discloses further comprising: performing a second inversion to estimate one or more electromagnetic property values associated with the two dimensional imaging plane using the electromagnetic data. (Omeragic, Fig. 2 and Col. 7, Line 60-Col. 8, Lines 25; Calculating the expected response, comparing to the measured response, adjusting the model and recalculating the expected response are repeated until the difference falls below the selected threshold.)
Regarding claim 3, Omeragic discloses further comprising: performing the first inversion and the second inversion together in a single process. (Omeragic, Fig. 2 and Col. 7, Lines 23-42;  The expected instrument responses are then compared with the responses actually measured by the instrument 12 at all points along the segment of the trajectory. ; Col. 7, Line 60-Col. 8, Lines 25; Calculating the expected response, comparing to the measured response, adjusting the model and recalculating the expected response are repeated until the difference falls below the selected threshold.)
Regarding claim 6, Omeragic discloses wherein the one or more initial approximations for the one or more electromagnetic properties are determined by performing a one dimensional inversion that uses the electromagnetic data. (Omeragic, Col. 4, Lines 24-42; an initial model is developed for use in an inversion process. Col. 4, Lines 43-55; some or all of the individual layers can also be electrically anisotropic, meaning that the resistivity as measured in one direction along any one layer is different than the resistivity measured in another direction along the layer. Typical anisotropic earth formation layers have a principal resistivity value measured in a direction along the )
Regarding claim 7, Omeragic discloses wherein the one or more initial approximations for the relative orientation between the two dimensional imaging plane and the orientation of the trajectory along the borehole are determined from one or more of: one or more one dimensional inversion derived models associated with the formation; and one or more two dimensional inversion derived models associated with the formation. (Omeragic, Col. 8, Lines 38-46;  One result of the inversion process according to this embodiment is a set of values representing, at each point along the trajectory segment, distances between layer boundaries above and below the trajectory (10 in FIG. 1), and the angle subtended, ϴ, between the trajectory axis and the layer boundaries.)
Regarding claim 8, Omeragic discloses wherein the one or more electromagnetic property values comprise at least one of: resistivity properties; resistivity anisotropy properties; conductivity properties; conductivity anisotropy properties; dielectric permittivity properties; and dielectric permittivity anisotropy properties. (Omeragic, Col. 4, Lines 43-55; some or all of the individual layers can also be electrically anisotropic, meaning that the resistivity as measured in one direction along any one layer is different than the resistivity measured in another direction )
Regarding claim 10, Omeragic discloses wherein the first inversion and the second inversion are performed sequentially. (Omeragic, Fig. 2 and Col. 7, Lines 23-42;  The expected instrument responses are then compared with the responses actually measured by the instrument 12 at all points along the segment of the trajectory. Differences between the expected responses and the measured responses are determined, generally in the aggregate for all the points along the trajectory for which the expected instrument response has been calculated…If the differences exceed the selected threshold, the initial model is then adjusted, as shown at 30 in FIG. 2, and the adjusted model is then used to recalculate the expected instrument response (24 in FIG. 2) along the trajectory segment. Adjusting the model in this embodiment preferably includes adjusting the position of the trajectory with respect to the layer boundaries and/or changing the subtended angle ϴ; Col. 7, Line 60-Col. 8, Lines 25; Calculating the expected response, comparing to the measured response, adjusting the model and recalculating the )
Regarding claim 13, Omeragic discloses wherein the one or more electromagnetic property values comprise at least one of: resistivity properties; resistivity anisotropy properties; conductivity properties; conductivity anisotropy properties; dielectric permittivity properties; and dielectric permittivity anisotropy properties. (Omeragic, Col. 4, Lines 43-55; some or all of the individual layers can also be electrically anisotropic, meaning that the resistivity as measured in one direction along any one layer is different than the resistivity measured in another direction along the layer. Typical anisotropic earth formation layers have a principal resistivity value measured in a direction along the layer's boundaries, generally known as "horizontal resistivity", and another principal resistivity value measured in a direction perpendicular to the layer's boundaries, generally known as "vertical resistivity".)
Regarding clam 16, Omeragic discloses, wherein the processing system is further configured to perform a second inversion to estimate one or more electromagnetic property values associated with the two dimensional imaging plane using the electromagnetic data. (Omeragic, Fig. 2 and Col. 7, Lines 23-42;  The expected instrument responses are then compared with the responses actually measured by the instrument 12 at all points along the segment of the trajectory. Differences between the expected responses and the measured responses are determined, ; Col. 7, Line 60-Col. 8, Lines 25; Calculating the expected response, comparing to the measured response, adjusting the model and recalculating the expected response are repeated until the difference falls below the selected threshold.)
Regarding claim 19, Omeragic discloses wherein the one or more initial approximations for one or more electromagnetic properties are determined from randomly generating the one or more electromagnetic properties. (Omeragic, Col. 9, Lines 1-13; It is assumed for purposes of this explanation that the measurement data distribution is approximately normal, and that measurement error is statistical (random), not including any systematic error.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4, 14, 17-18 and 20 is/are rejected under 35 U.S.C. 103 as obvious over Omeragic in view of Laurent.
Regarding claim 4, wherein the electromagnetic logging tool is part of a drilling bottom-hole assembly with a drill bit, While the embodiment of Omeragic, Fig. 1 does not specifically disclose a bottom-hole assembly with a drill bit, Omeragic in the Description of Relate Art  discusses that it is known to employ electromagnetic logging tools as part of a bottom-hole assembly with a drill bit. (Omeragic, Col. 1, Lines 23-35; MWD resistivity tool guides bit horizontally in thin bed, Oil and Gas Journal Dec. 9, 1991. Because petroleum reservoirs are frequently located in layered earth formations. Estimation of distances to layer boundaries, therefore, is important for well landing and drain-hole positioning.) Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective date of the claimed subject matter, to implement Omeragic with the known technique of the logging tool being part of a drilling bottom-hole assembly, as discussed in the Description of Relate Art, in order to provide for landing the well in the desired layer. (Omeragic, Col. 1, Lines 23-35)
and the method further comprises: issuing one or more commands to steer the drill bit (Omeragic, Col. 1, Lines 23-35; MWD resistivity tool guides bit horizontally in thin bed... Estimation of distances to layer boundaries, therefore, is important for well landing and drain-hole positioning.)
 based at least partially on one or more of: the orientation (Omeragic, Col. 1, Lines 23-35; Wellbores drilled through earth formations to drain )
of the two dimensional imaging plane relative to the orientation estimated in the first inversion; (Omeragic, Col. 4, Lines 24-46; an initial model is developed for use in an inversion process. One example of such an initial model is shown in FIG. 1; Claim 31; said processor adapted to project a trajectory of the wellbore onto an initial model of the earth formation;)
 the one or more electromagnetic property values associated with the two dimensional imaging plane estimated in the second inversion. (Omeragic, Fig. 2 and Col. 7, Lines 23-42;  The expected instrument responses are then compared with the responses actually measured by the instrument 12 at all points along the segment of the trajectory. Differences between the expected responses and the measured responses are determined, generally in the aggregate for all the points along the trajectory for which the expected instrument response has been calculated…If the differences exceed the selected threshold, the initial model is then adjusted, as shown at 30 in FIG. 2, and the adjusted model is then used to recalculate the expected instrument response (24 in FIG. 2) along the trajectory segment. Adjusting the model in this embodiment preferably includes adjusting the position of the trajectory with respect to the layer boundaries and/or changing ; Col. 7, Line 60-Col. 8, Lines 25; Calculating the expected response, comparing to the measured response, adjusting the model and recalculating the expected response are repeated until the difference falls below the selected threshold.)
Regarding claim 14, wherein the electromagnetic logging tool is part of a drilling bottom-hole assembly with a drill bit, While the embodiment of Omeragic, Fig. 1 does not disclose a bottom-hole assembly with a drill bit, Omeragic in the Description of Relate Art discusses that it is known to employ electromagnetic logging tools as part of a bottom-hole assembly with a drill bit. (Omeragic, Col. 1, Lines 23-35; MWD resistivity tool guides bit horizontally in thin bed, Oil and Gas Journal Dec. 9, 1991. Because petroleum reservoirs are frequently located in layered earth formations. Estimation of distances to layer boundaries, therefore, is important for well landing and drain-hole positioning.) Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective date of the claimed subject matter, to implement Omeragic with the known technique of the logging tool being part of a drilling bottom-hole assembly, as discussed in the Description of Relate Art, in order to provide for landing the well in the desired layer. (Omeragic, Col. 1, Lines 23-35)
and the method further comprises: issuing one or more commands to steer the drill bit (Omeragic, Col. 1, Lines 23-35; MWD resistivity tool guides bit horizontally in thin bed... Estimation of distances to layer )
based at least partially on one or more of: the orientation (Omeragic, Col. 1, Lines 23-35; Wellbores drilled through earth formations to drain fluids such as petroleum are frequently drilled along a substantially horizontal trajectory in a petroleum reservoir)
of the two dimensional imaging plane relative to the relative to the reference trajectory plane; (Omeragic, Col. 8, Lines 38-46; One result of the inversion process according to this embodiment is a set of values representing, at each point along the trajectory segment, distances between layer boundaries above and below the trajectory (10 in FIG. 1), and the angle subtended, ϴ, between the trajectory axis and the layer boundaries.)
and the one or more electromagnetic property values associated with the two dimensional imaging plane estimated in the second inversion. (Omeragic, Col. 4, Lines 43-55; some or all of the individual layers can also be electrically anisotropic, meaning that the resistivity as measured in one direction along any one layer is different than the resistivity measured in another direction along the layer. Typical anisotropic earth formation layers have a principal resistivity value measured in a direction along the layer's boundaries, generally known as "horizontal resistivity", and another principal resistivity value measured in a direction )
Regarding claim 17, further comprising: a drilling bottom-hole assembly that includes a drill bit. While the embodiment of Omeragic, Fig. 1 does not disclose a bottom-hole assembly with a drill bit, Omeragic in the Description of Relate Art discusses that it is known to employ electromagnetic logging tools as part of a bottom-hole assembly with a drill bit. (Omeragic, Col. 1, Lines 23-35; MWD resistivity tool guides bit horizontally in thin bed, Oil and Gas Journal Dec. 9, 1991. Because petroleum reservoirs are frequently located in layered earth formations. Estimation of distances to layer boundaries, therefore, is important for well landing and drain-hole positioning.) Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective date of the claimed subject matter, to implement Omeragic with the known technique of the logging tool being part of a drilling bottom-hole assembly, as discussed in order to provide for landing the well in the desired layer. (Omeragic, Col. 1, Lines 23-35)
Regarding claim 18, Omeragic discloses wherein the processing system is further configured to steer the drill bit (Omeragic, Col. 1, Lines 23-35; MWD resistivity tool guides bit horizontally in thin bed... Estimation of distances to layer boundaries, therefore, is important for well landing and drain-hole positioning.)
using at least one of (i) the orientation of the two dimensional imaging plane relative to the orientation estimated in the first inversion (Omeragic, Col. 8, Lines 38-46; )
and (ii) the one or more electromagnetic property values associated with the two dimensional imaging plane estimated in the second inversion. (Omeragic, Col. 4, Lines 43-55; some or all of the individual layers can also be electrically anisotropic, meaning that the resistivity as measured in one direction along any one layer is different than the resistivity measured in another direction along the layer. Typical anisotropic earth formation layers have a principal resistivity value measured in a direction along the layer's boundaries, generally known as "horizontal resistivity", and another principal resistivity value measured in a direction perpendicular to the layer's boundaries, generally known as "vertical resistivity".)
Regarding claim 20, Omeragic discloses wherein the one or more initial approximations for the relative orientation between the two dimensional imaging plane and the orientation of the trajectory along the portion of the borehole are determined by assuming that the two dimensional imaging plane is perpendicular to the orientation of the portion of the borehole. (Col. 6, Lines 43-50; Information about the layer attitude ("dip"), however obtained, can also be entered into the initial model, and the subtended angle ϴ can be calculated based ; Col.7, Lines 34-42; Adjusting the model in this embodiment preferably includes adjusting the position of the trajectory with respect to the layer boundaries (h.sub.1, h.sub.2) and/or changing the subtended angle, ϴ.) Consequently, it would be an obvious design choice for a person of ordinary skill to adjust, i.e. assume, the trajectory perpendicular to the image plane since the trajectory angle can be adjusted.

Claim(s) 5 is/are rejected, under 35 U.S.C. 103 as obvious over Omeragic in view of Laurent in view of Constable et al.  (Occam’s Inversion: A practical algorithm for generating smooth models form electromagnetic sounding data)(hereinafter Constable)
Regarding claim 5, Omeragic discloses wherein at least one of the first inversion and the second inversion is a Gauss-Newton regularized inversion (Omeragic, Col. 7, Lines 60-67; This inversion process is based on the Gauss-Newton method with adjustable step-length, computed through a line search algorithm.)
Omeragic does not discloses that comprises at least one of Occam's adaptive regularization method; a L-curve technique; and a generalized cross-validation.  Constable, however discloses the limitation. (Constable, Title: Occam’s Inversion: A practical algorithm for generating smooth models form electromagnetic sounding data)  Consequently, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement Omeragic with the known technique of employing comprises at least one of Occam's adaptive Constable, Page 290, 3rd and 6th Paragraphs)

Claim(s) 11-12 is/are rejected, under 35 U.S.C. 103 as obvious over Omeragic in view of Laurent in view Xia et al. (US Pub. 2006/0074561 A1)(hereinafter Xia)
Regarding claim 11, Omeragic does not disclose wherein the orientation of the two dimensional imaging plane to the reference trajectory plane is defined in terms of at least one of an azimuth angle a and a polar angle p. Xia, in the same field of endeavor, however discloses the limitation. (Xia, Fig. 8 and ¶0054; wherein .alpha. and .beta. are apparent dip and apparent azimuth, respectively, of the bed boundary relative to the tool.)  Consequently, it would have been obvious for a person of ordinary skill in the art to implement Omeragic with the known technique of orientation of the two dimensional imaging plane to the reference trajectory plane is defined in terms of at least one of an azimuth angle a and a polar angle p, as taught by Xia in order to provide an azimuth view centered at the current measured point ant normal to the bed boundary. (Xia, ¶0048)
Regarding claim 12, Omeragic discloses wherein the first inversion is performed with a relative polar angle R initially set to zero. (Omeragic, Col.7, Lines 34-42; Adjusting the model in this embodiment preferably includes adjusting the position of the trajectory with respect to the layer boundaries (h.sub.1, h.sub.2) and/or changing the  and Xia, 0048; FIG. 4A shows that the prior art 2D azimuth view shown in FIG. 3 may be superimposed on a 3D wellbore trajectory view at the corresponding measurement point. In this superimposition, the azimuth view is placed in an appropriate orientation in the coordinate system of the 3D trajectory. Once this is done, there is no longer a need for the polar coordinate system that is conventionally displayed on the azimuth view. Therefore, one can keep only the boundary information to produce a display shown in FIG. 4B. [In a polar coordinate system the polar angle is in reference to Zero]) 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-3, 5-6 and 9-14 of U.S. Patent No. 10,036,826 B2 in view of Omeragic in view of Laurent. While the ‘826 patent does not specifically claim the relative orientation limitation of the instant applicant, it would be obvious for a person or ordinary skill in the art to implement the ‘826 patent with the known technique of including the consideration and use orientation parameters, as Omeragic, Col. 3, Lines 28-32) 
And, While the ‘826  patent and Omeragic disclose two dimensional modeling, the ‘826 patent does not claim nor does Omeragic  disclose modeling “as a two dimensional grid.” Laurent, in the same field of endeavor as Omeragic, however, discloses the limitation. Laurent disclose modeling the subterranean formation as a two dimensional grid; (Laurent, ¶0162; The MANGROVE® package may be operated as a hydraulic fracturing simulator and may be, for example, integrated into one or more seismic-to- simulation workflows As an example, the MANGROVE® package may be implemented to grid and model complex fractures, which may be used for reservoir simulation.)  Consequently, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement Omeragic with the known technique of providing a modeling grid, as taught by Laurent, in order to allow for the generation and simulation of fractures in the modeling. (Laurent, ¶0162)

Claim Number of the Instant Application
Claim Number of USP 10,036,826 B2
Claim 1 A method for characterizing a subterranean formation, 
Claim 11, which depends from Claim 1 . A method for determining at least one property of a subterranean formation,

the method comprising:… using the electromagnetic logging tool to acquire electromagnetic measurements of the subterranean formation while rotating the bottom hole assembly in the borehole… 
determining one or more initial approximations for one or more electromagnetic properties associated with a two dimensional imaging plane modeling the subterranean formation;
… using a pixel-based inversion… 
as a two dimensional grid
(Laurent, ¶0162; The MANGROVE® package may be operated as a hydraulic fracturing simulator and may be, for example, integrated into one or more seismic-to- simulation workflows As an example, the MANGROVE® package may be implemented to grid and model complex fractures, which may .)  

(Omeragic, Fig. 2 and Col. 6, Lines 28-50; Each point along the trajectory will define a position of a selected point along the instrument 12 with respect to the boundaries above the trajectory and below the trajectory, and will define an angle (ϴ in FIG. 1) subtended between the instrument axis and the attitude of the layer boundaries… Information about the layer attitude ("dip"), however obtained, can also be entered into the initial model, and the subtended angle ϴ can be calculated based on the trajectory angle with respect to gravity and the estimate of the dip. )

…causing a processor to process the acquired electromagnetic measurements using a pixel-based inversion to determine at least one formation property of the subterranean formation…
(ii) the one or more initial approximations for the relative orientation between the two dimensional imaging plane and the orientation of the trajectory,
(Omeragic, Col. 7, Lines 23-42;  The expected instrument responses are then compared with the responses actually measured by the instrument 12 at all points along the segment of the trajectory. Differences between the expected responses and the measured responses are determined, generally in the aggregate for all the points along the trajectory for which the expected instrument response has been calculated…If the differences exceed the selected threshold, )

(Omeragic, Fig. 2 and Col. 7, Line 60-Col. 8, Lines 25; Calculating the expected response, comparing to the measured response, adjusting the model and recalculating the expected response are repeated until the difference falls below the selected threshold.)
2
10 in view of  9
3
10 in view of 9
4
10 in view of 5
4
10 in view of 2 and 13
6
10 in view of 11
7
10
8
10 in view of 3 and 14
9
10 and 14
10
10 and 14
13
10 in view of 3 and 14
14
10 in view of 5
15
14 which depends from 12
16
14 in view of 10
17
14 in view of 16
18
14 in view of 6
19
(Omeragic, Col. 9, Lines 1-13; It is assumed for purposes of this explanation that the measurement data distribution is approximately normal, and that measurement error is statistical (random), not )

20
(Omeragic, Col. 6, Lines 43-50; Information about the layer attitude ("dip"), however obtained, can also be entered into the initial model, and the subtended angle ϴ can be calculated based on the trajectory angle with respect to gravity and the estimate of the dip; Col.7, Lines 34-42; Adjusting the model in this embodiment preferably includes adjusting the position of the trajectory with respect to the layer boundaries (h.sub.1, h.sub.2) and/or changing the subtended angle, ϴ.) Consequently, it would be an obvious design choice for a person of ordinary skill to adjust, i.e. assume, the trajectory perpendicular to 


Claims 11-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over of claims 10 and 14 U.S. Patent No. 10,036,826 B2 in view of Omeragic in view of Laurent in view  of Xia. The ‘826 patent does not claim and Omeragic does not disclose wherein the orientation of the two dimensional imaging plane to the reference trajectory plane is defined in terms of at least one of an azimuth angle a and a polar angle p. Xia, in the same field of endeavor, however discloses the limitation. Consequently, it would have been obvious for a person of ordinary skill in the art to implement Omeragic with the known technique of orientation of the two dimensional imaging plane to the reference trajectory plane is defined in terms of at least one of an azimuth angle a and a polar angle p, as taught by Xia in order to provide an azimuth view centered at the current measured point ant normal to the bed boundary. (Xia, ¶0048)
Claim Number of the Instant Application
Claim Number of USP 10,036,826 B2
11
(Xia, Fig. 8 and ¶0054; wherein .alpha. and .beta. are apparent dip and apparent azimuth, respectively, of the bed boundary relative to the tool.)  
12
(Omeragic ,Col.7, Lines 34-42; Adjusting the model in this embodiment preferably includes adjusting the position of the trajectory with respect to the layer boundaries (h.sub.1, h.sub.2) and/or changing the subtended angle, ϴ. and Xia, 0048; FIG. 4A shows that the prior art 2D azimuth view shown in FIG. 3 may be superimposed on a 3D wellbore trajectory view at the corresponding measurement point. In this superimposition, the azimuth view is placed in an appropriate orientation in the coordinate system of the 3D trajectory. Once this is done, there is no longer a need for the polar coordinate system that is conventionally displayed on the azimuth view. )


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liang et al.(2016/0033673 A1 For Example: ¶0033;. a cylindrical axisymmetric model is used in the numerical simulation and a logarithmic radial grid with very fine cells around the borehole is used) and Liang et al. (2010/0185393 For Example ¶0032)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564.  The examiner can normally be reached on M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JEROLD B MURPHY/Examiner, Art Unit 2687   
                                                                                                                                                                                                     /THOMAS D ALUNKAL/Primary Examiner, Art Unit 2687